Case: 20-20340     Document: 00515769259         Page: 1     Date Filed: 03/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         March 8, 2021
                                  No. 20-20340
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   Jared Waldhoff,

                                                           Plaintiff—Appellant,

                                       versus

   City of Houston, doing business as Houston Airport System;
   Houston Airport System,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-4301


   Before Davis, Stewart and Dennis, Circuit Judges.
   Per Curiam:*
          This case arose after Plaintiff, Jared Waldhoff, a Southwest Airlines
   mechanic who worked at Houston’s Hobby Airport had his security badge
   taken from him. This effectively prevented him from working out of that



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20340      Document: 00515769259           Page: 2    Date Filed: 03/08/2021




                                     No. 20-20340


   airport. This occurred after a hearing examiner found, following a hearing,
   that Plaintiff had violated airport protocol by accessing a “sterile” area in the
   airport through an access other than TSA screening checkpoint. At the time
   of the violation on September 9, 2019, Waldhoff was not on duty and was on
   his way to board a flight as a passenger.
          Waldhoff sued the City of Houston and the Houston Airport System
   in state court alleging a number of federal claims and state and local claims.
   The City of Houston removed the case to federal court.
          Waldhoff raised a plethora of federal claims, including generally: (1)
   defects in the hearing process other procedural violations in multiple ways
   that violated his procedural due process rights, (2) violation of his substantive
   due process rights, along with Eighth Amendment rights by imposing grossly
   disparate punishment for a minor first offense, (3) the airport protocol, upon
   which his violation was based, was vague.
          The district court in a lengthy, thorough discussion of all of Plaintiff’s
   claims found that he failed to state a federal claim under any of his legal
   theories upon which relief could be granted. The court then dismissed the
   federal claims and remanded the pendant state and local claims to state court.
          After a thorough review of the record, we agree with the careful,
   thorough memorandum opinion of the district court, dated May 29, 2020.
   Based on the above discussion and the district court opinion, we affirm the
   district court judgment. We also deny all pending motions.
          AFFIRMED.




                                          2